UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended October 30, 2010 [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 1-2191 BROWN SHOE COMPANY, INC. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 43-0197190 (IRS Employer Identification Number) 8300 Maryland Avenue St. Louis, Missouri (Address of principal executive offices) (Zip Code) (314) 854-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes£ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£ No R As of November 27, 2010, 43,866,828 common shares were outstanding. 1 PART I FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS BROWN SHOE COMPANY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) ($ thousands) October 30, 2010 October 31, 2009 January 30, 2010 Assets Current assets Cash and cash equivalents $ $ $ Receivables Inventories Prepaid expenses and other current assets Total current assets Other assets Intangible assets, net Property and equipment Allowance for depreciation ) ) ) Net property and equipment Total assets $ $ $ Liabilities and Equity Current liabilities Borrowings under revolving credit agreement $ $ $ Trade accounts payable Other accrued expenses Total current liabilities Other liabilities Long-term debt Deferred rent Other liabilities Total other liabilities Equity Common stock Additional paid-in capital Accumulated other comprehensive income (loss) ) Retained earnings Total Brown Shoe Company, Inc. shareholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ $ See notes to condensed consolidated financial statements. 2 BROWN SHOE COMPANY, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (Unaudited) Thirteen Weeks Ended Thirty-nine Weeks Ended ($ thousands, except per share amounts) October 30, 2010 October 31, 2009 October 30, 2010 October 31, 2009 Net sales $ Cost of goods sold Gross profit Selling and administrative expenses Restructuring and other special charges, net Operating earnings Interest expense ) Interest income 46 52 Earnings before income taxes Income tax provision ) Net earnings $ Less: Net (loss) earnings attributable tononcontrolling interests ) ) Net earnings attributable to Brown ShoeCompany, Inc. $ Basic earnings per common share attributable to Brown Shoe Company, Inc. shareholders $ Diluted earnings per common share attributableto Brown Shoe Company, Inc. shareholders $ Dividends per common share $ See notes to condensed consolidated financial statements. 3 BROWN SHOE COMPANY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Thirty-nine Weeks Ended ($ thousands) October 30, October 31, Operating Activities Net earnings $ $ Adjustments to reconcile net earnings to net cash (used for) provided by operatingactivities: Depreciation Amortization of capitalized software Amortization of intangibles Amortization of debt issuance costs Share-based compensation expense Tax deficiency related to share-based plans 31 Loss on disposal of facilities and equipment Impairment charges for facilities and equipment Deferred rent ) ) Provision for doubtful accounts Foreign currency transaction gains ) ) Changes in operating assets and liabilities: Receivables ) ) Inventories ) Prepaid expenses and other current and noncurrent assets Trade accounts payable ) ) Accrued expenses and other liabilities ) Other, net ) ) Net cash (used for) provided by operating activities ) Investing Activities Purchases of property and equipment ) ) Capitalized software ) ) Net cash used for investing activities ) ) Financing Activities Borrowings under revolving credit agreement Repayments under revolving credit agreement ) ) Acquisition of noncontrolling interests (Edelman Shoe, Inc.) ) – Dividends paid ) ) Proceeds from stock options exercised – Contributions by noncontrolling interests – Tax deficiency related to share-based plans ) ) Net cash used for financing activities ) ) Effect of exchange rate changes on cash and cash equivalents Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to condensed consolidated financial statements. 4 BROWN SHOE COMPANY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 Basis of Presentation The accompanying condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q of the United States Securities and Exchange Commission (“SEC”) and reflect all adjustments and accruals of a normal recurring nature, which management believes are necessary to present fairly the financial position, results of operations and cash flows of Brown Shoe Company, Inc. (the “Company”). These statements, however, do not include all information and footnotes necessary for a complete presentation of the Company's consolidated financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States. The condensed consolidated financial statements include the accounts of the Company and its wholly-owned and majority-owned subsidiaries, after the elimination of intercompany accounts and transactions. The Company’s business is seasonal in nature due to consumer spending patterns, with higher back-to-school and Christmas and Easter holiday season sales. Traditionally, the third fiscal quarter accounts for a substantial portion of earnings for the year. Interim results may not necessarily be indicative of results which may be expected for any other interim period or for the year as a whole. Certain prior period amounts in the condensed consolidated financial statements have been reclassified to conform to the current period presentation. These reclassifications did not affect net earnings attributable to Brown Shoe Company, Inc. For further information, refer to the consolidated financial statements and footnotes included in the Company's Annual Report on Form 10-K for the year ended January 30, 2010. Note 2 Impact of New and Prospective Accounting Pronouncements In June 2009, the Financial Accounting Standards Board (“FASB”) issued a standard that changes the consolidation guidance applicable to a variable interest entity (“VIE”). The pronouncement also amends previous rules governing the determination of whether an enterprise is the primary beneficiary of a VIE, and is, therefore, required to consolidate an entity by requiring a qualitative analysis rather than a quantitative analysis. The qualitative analysis should include, among other things, consideration of who has the power to direct the activities of the entity that most significantly impact the entity’s economic performance and who has the obligation to absorb losses or the right to receive benefits of the VIE that could potentially be significant to the VIE. This guidance also requires continuous reassessments of whether an enterprise is the primary beneficiary of a VIE and enhanced disclosures about an enterprise’s involvement with a VIE. The standard is effective as of the beginning of interim and annual reporting periods that begin after November 15, 2009. The Company adopted the guidance at the beginning of 2010. See Note 3 to the condensed consolidated financial statements for additional information. In January 2010, the FASB issued guidance that provides amendments to Accounting Standards Codification 820, Fair Value Measurements and Disclosures, and requires more extensive disclosures about (a) transfers in and out of Levels 1 and 2; (b) activity in Level 3 fair value measurements; (c) different classes of assets and liabilities measured at fair value; and (d)the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. The guidance is effective for interim or annual reporting periods beginning after December 15, 2009, except for certain disclosures applicable to Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Accordingly, the Company adopted the guidance, except for certain disclosures applicable to Level 3 fair value measurements, at the beginning of 2010. See Note 13 to the condensed consolidated financial statements for additional information related to fair value measurements. 5 Note 3 Edelman Shoe, Inc. Edelman Shoe, Inc. (“Edelman Shoe”) is a leading designer and marketer of fashion footwear. The Sam Edelman brand was launched in 2004 and is primarily sold through department stores and independent retailers. In 2007, the Company invested cash of $7.1 million in Edelman Shoe, acquiring 42.5% of the outstanding stock. On November 3, 2008, the Company invested an additional $4.1 million of cash in Edelman Shoe, acquiring 7.5% of the outstanding stock, bringing the Company’s total equity interest to 50%. Beginning November 3, 2008, the Company’s consolidated financial statements included the accounts of Edelman Shoe as a result of the Company’s determination that Edelman Shoe was a VIE, for which the Company was the primary beneficiary. At the beginning of fiscal 2010, the Company adopted amended consolidation guidance applicable to VIEs, evaluated the impact on the existing variable interests in Edelman Shoe and determined that Edelman Shoe continued to be a VIE that was appropriately consolidated by the Company. On June 4, 2010, the Company acquired the remaining 50% of the outstanding stock of Edelman Shoe for $40.0 million, consisting of a combination of $32.7 million of cash, including transaction fees, and $7.3 million in shares of the Company’s common stock. The stock consideration consisted of 473,081 shares of the Company’s common stock. The acquisition of the remaining interest in Edelman Shoe was accounted for in accordance with the consolidation guidance applicable to noncontrolling interests, which requires changes in a parent’s ownership interest in a subsidiary, without loss of control, to be reflected as an adjustment to the carrying amount of the noncontrolling interest with excess consideration recognized directly to equity attributable to the controlling interest. As a result, the Company’s acquisition of the remaining interest in Edelman Shoe resulted in a reduction to total equity of $32.7 million, consisting of a net reduction of $24.1 million to total Brown Shoe Company, Inc. shareholders’ equity and the elimination of $8.6 million of the noncontrolling interest in Edelman Shoe. As of June 4, 2010, Edelman Shoe is a wholly-owned subsidiary of the Company. See Note 5 to the condensed consolidated financial statements for additional information related to the impact of the acquisition on total equity. 6 Note 4 Earnings Per Share The Company uses the two-class method to compute basic and diluted earnings per common share attributable to Brown Shoe Company, Inc. shareholders. The following table sets forth the computation of basic and diluted earnings per common share attributable to Brown Shoe Company, Inc. shareholders for the periods ended October 30, 2010 and October 31, 2009: Thirteen Weeks Ended Thirty-nine Weeks Ended (in thousands, except per share amounts) October 30, October 31, October 30, October 31, NUMERATOR Net earnings attributable to Brown Shoe Company, Inc. before allocation of earnings to participating securities $ Less: Earnings allocated to participating securities ) Net earnings attributable to Brown Shoe Company, Inc. after allocation of earnings to participating securities $ DENOMINATOR Denominator for basic earnings per common share attributable to Brown Shoe Company, Inc. shareholders Dilutive effect of share-based awards 65 – Denominator for diluted earnings per common share attributable to Brown Shoe Company, Inc. shareholders Basic earnings per common share attributable to Brown Shoe Company, Inc. shareholders $ Diluted earnings per common share attributable to Brown Shoe Company, Inc. shareholders $ Options to purchase 1,302,320 and 1,513,791 shares of common stock for the thirteen weeks and 1,172,070 and 1,692,754 shares for the thirty-nine weeks ended October 30, 2010 and October 31, 2009, respectively, were not included in the denominator for diluted earnings per common share attributable to Brown Shoe Company, Inc. shareholders because the effect would be antidilutive. 7 Note 5 Comprehensive Income and Changes in Equity Comprehensive income includes changes in equity related to foreign currency translation adjustments and unrealized gains or losses from derivatives used for hedging activities. The following table sets forth the reconciliation from net earnings to comprehensive income for the periods ended October 30, 2010 and October 31, 2009: Thirteen Weeks Ended Thirty-nine Weeks Ended ($ thousands) October 30, October 31, October 30, October 31, Net earnings $ Other comprehensive income (loss) (“OCI”), net of tax: Foreign currency translation adjustment ) Unrealized gains (losses) on derivative instruments, net of tax of $99 and $51 in the thirteen weeks and $143 and $464 in the thirty-nine weeks ended October 30, 2010 and October 31, 2009, respectively ) Net loss from derivatives reclassified into earnings, net of tax of $16 and $4 in the thirteen weeks and $105 and $72 in the thirty-nine weeks ended October 30, 2010 and October 31, 2009, respectively 27 16 56 Comprehensive income $ Less: Comprehensive (loss) income attributable to noncontrolling interests ) ) Comprehensive income attributable to Brown Shoe Company, Inc. $ The following table sets forth the balance in accumulated other comprehensive income (loss) for the Company at October 30, 2010, October 31, 2009 and January 30, 2010: ($ thousands) October 30, October 31, January 30, Foreign currency translation gains $ $ $ Unrealized losses on derivative instruments, net of tax ) ) ) Pension and other postretirement benefits, net of tax ) ) ) Accumulated other comprehensive income (loss) $ $ ) $ See additional information related to derivative instruments in Note 12 and Note 13 to the condensed consolidated financial statements and additional information related to pension and other postretirement benefits in Note 10 to the condensed consolidated financial statements. 8 The following tables set forth the changes in Brown Shoe Company, Inc. shareholders’ equity and noncontrolling interests for the thirty-nine weeks ended October 30, 2010 and October 31, 2009: ($ thousands) Brown Shoe Company, Inc. Shareholders’ Equity Noncontrolling Interests Total Equity Equity at January 30, 2010 $ $ $ Comprehensive income (loss) ) Dividends paid ) – ) Contributions by noncontrolling interests – Acquisition of noncontrolling interests (Edelman Shoe, Inc.) Stock issued in connection with the acquisition of thenoncontrolling interest – Distribution to noncontrolling interest ) ) ) Stock issued under share-based plans ) – ) Tax deficiency related to share-based plans ) – ) Share-based compensation expense – Equity at October 30, 2010 $ $ $ ($ thousands) Brown Shoe Company, Inc. Shareholders’ Equity Noncontrolling Interests Total Equity Equity at January 31, 2009 $ $ $ Comprehensive income Dividends paid ) – ) Stock issued under share-based plans ) – ) Tax deficiency related to share-based plans ) – ) Share-based compensation expense – Equity at October 31, 2009 $ $ $ Note 6 Restructuring and Other Special Charges, Net Information Technology Initiatives During 2008, the Company began implementation of an integrated enterprise resource planning (“ERP”) information technology system provided by third-party vendors. The ERP information technology system is replacing select existing internally developed and certain other third-party applications, and is expected to better support the Company’s business model. The Company expects the implementation will enhance its profitability through improved management and execution of its business operations, financial systems, supply chain efficiency and planning and employee productivity. The phased implementation began during 2008 and is expected to be substantially complete in the fourth quarter of 2010. The Company incurred expenses of $1.9 million ($1.2 million on an after-tax basis, or $0.03 per diluted share) and $5.5 million ($3.6 million on an after-tax basis, or $0.09 per diluted share) during the thirteen weeks and thirty-nine weeks ended October 30, 2010, respectively, as a component of restructuring and other special charges, net, related to these initiatives. Of the $1.9 million and $5.5 million in expenses recorded during the thirteen weeks and thirty-nine weeks ended October 30, 2010, respectively, $0.2 million and $0.6 million, respectively, were recorded in the Wholesale Operations segment and the remaining expense was recorded in the Other segment. The Company incurred expenses of $2.2 million ($1.4 million on an after-tax basis, or $0.04 per diluted share) and $6.8 million ($4.4 million on an after-tax basis, or $0.10 per diluted share) during the thirteen weeks and thirty-nine weeks ended October 31, 2009, respectively, as a component of restructuring and other special charges, net, related to these initiatives. Of the $2.2 million and $6.8 million in expenses recorded during the thirteen weeks and thirty-nine weeks ended October 31, 2009, respectively, $0.1 million was recorded in the Wholesale Operations segment for each period and the remaining expense was recorded in the Other segment. During the full year of 2008, the Company incurred expenses of $3.7 million ($2.4 million on an after-tax basis, or $0.06 per diluted share), and these expenses were reflected within the Other segment. During the full year of 2009, the Company incurred expenses of $9.2 million ($5.8 million on an after-tax basis, or $0.14 per diluted share), of which $0.3 million was recorded in the Wholesale Operations segment, and the remaining expense was recorded in the Other segment. 9 Organizational Changes During November 2009, the Company made a series of changes within its leadership team as two executives announced plans to retire during 2010.During the fourth quarter of 2009, the Company incurred charges of $4.6 million ($2.8 million on an after-tax basis, or $0.07 per diluted share), related to their retirement. All of the costs recorded during 2009 were reflected within the Other segment as a component of restructuring and other special charges, net. No additional charges have been incurred during the thirty-nine weeks ended October 30, 2010. All charges have been settled in 2010. Expense and Capital Containment Initiatives During 2008, the Company announced expense and capital containment initiatives in an effort to proactively position itself for continued challenges in the retail environment. These initiatives included a voluntary separation program, changes in compensation structure, further rationalization of operating expenses and the closing of certain functions at its Fredericktown, Missouri, distribution center. The Company incurred charges of $30.9 million ($19.1 million on an after-tax basis, or $0.46 per diluted share) during 2008. These costs included employee-related costs for severance, including healthcare benefits and enhanced pension benefits, as well as facility and other costs. The Company has incurred no further charges related to these initiatives. The following is a summary of the charges and settlements by category of costs: ($ millions) Employee Severance Facility Other Total Original charges and reserve balance $ Amounts settled in 2008 ) ) – ) Amounts settled in 2009 ) Reserve balance at January 30, 2010 $ $ $ – $ Amounts settled in first quarter 2010 ) ) – ) Reserve balance at May 1, 2010 $ $ $ – $ Amounts settled in second quarter 2010 ) ) – ) Reserve balance at July 31, 2010 $ $ – $ – $ Amounts settled in third quarter 2010 ) – – ) Reserve balance at October 30, 2010 $ $ – $ – $ Of the $30.9 million in costs recorded during 2008, $14.4 million was recorded in the Wholesale Operations segment, $12.1 million was recorded in the Other segment, $3.8 million was recorded in the Famous Footwear segment and $0.6 million was recorded in the Specialty Retail segment. All of the costs recorded during 2008 were reflected as a component of restructuring and other special charges, net. A tax benefit of $11.8 million associated with the costs was recorded during 2008. The write-off of assets during 2008 of $0.5 million, included in facility costs, was a noncash item. Headquarters Consolidation During 2008, the Company relocated its Famous Footwear division headquarters from Madison, Wisconsin, to St. Louis, Missouri, to foster collaboration, increase the Company’s speed to market and strengthen its connection with consumers.The Company incurred charges of $29.8 million ($18.2 million on an after-tax basis, or $0.44 per diluted share) during 2008. These costs included employee-related costs for relocation, severance, recruiting and retention, as well as facility and other costs. All of the costs recorded during 2008 were reflected within the Other segment as a component of restructuring and other special charges, net. During 2008, a tax benefit of $11.6 million associated with the costs was recorded. The write-off of assets during 2008 of $3.4 million, included in facility costs, was a noncash item. During 2009, the Company recorded income of $1.9 million ($1.1 million on an after-tax basis, or $0.03 per diluted share) as a result of an expanded sublease arrangement.The Company incurred no related charges or income during the thirty-nine weeks ended October 30, 2010. 10 The following is a summary of the charges and settlements by category of costs: ($ millions) Employee Severance Employee Relocation Employee Recruiting Facility Other Total Original charges and reservebalance $ Amounts settled in 2008 ) Reserve reduction in 2009 – – – ) – ) Amounts settled in 2009 ) Reserve balance at January 30, 2010 $ – $ – $ Amounts settled in firstquarter 2010 – – – ) – ) Reserve balance at May 1, 2010 $ – $ – $ Amounts settled in secondquarter 2010 – ) ) ) – ) Reserve balance at July 31, 2010 $ – $ – $ – $ $ – $ Amounts settled in thirdquarter 2010 – – – ) – ) Reserve balance at October 30, 2010 $ – $ – $ – $ $ – $ Note 7 Business Segment Information Applicable business segment information is as follows for the periods ended October 30, 2010 and October 31, 2009: ($ thousands) Famous Footwear Wholesale Operations Specialty Retail Other Total Thirteen Weeks Ended October 30, 2010 External sales $ – $ Intersegment sales – – Operating earnings (loss) ) Operating segment assets Thirteen Weeks Ended October 31, 2009 External sales $ – $ Intersegment sales – – Operating earnings (loss) ) ) Operating segment assets Thirty-nine Weeks Ended October 30, 2010 External sales $ – $ Intersegment sales – – Operating earnings (loss) ) ) Thirty-nine Weeks Ended October 31, 2009 External sales $ – $ Intersegment sales – – Operating earnings (loss) ) ) The Other segment includes corporate assets and administrative expenses and other costs and recoveries which are not allocated to the operating segments. 11 During the thirteen weeks and thirty-nine weeks ended October 30, 2010, operating loss of the Other segment included costs related to the Company’s information technology initiatives of $1.7 million and $4.9 million, respectively. During the thirteen weeks and thirty-nine weeks ended October 30, 2010, operating earnings of the Company’s Wholesale Operations segment included costs related to the information technology initiatives of $0.2 million and $0.6 million, respectively. During the thirteen weeks and thirty-nine weeks ended October 31, 2009, operating loss of the Other segment included costs related to the Company’s information technology initiatives of $2.1 million and $6.7 million, respectively. The operating earnings of the Company’s Wholesale Operations segment included expenses of $0.1 million for the thirteen and thirty-nine weeks ended October 31, 2009 related to the information technology initiatives. Following is a reconciliation of operating earnings to earnings before income taxes: Thirteen Weeks Ended Thirty-nine Weeks Ended ($ thousands) October 30, October 31, October 30, October 31, Operating earnings $ Interest expense ) Interest income 46 52 Earnings before income taxes $ Note 8 Intangible Assets Intangible assets were attributable to the Company's operating segments as follows: ($ thousands) October 30, October 31, January 30, Famous Footwear $ $ $ Wholesale Operations Specialty Retail $ $ $ As of October 30, 2010, the Company had intangible assets of $72.2 million, primarily related to trademarks. The decline in the intangible assets of the Company’s Wholesale Operations segment from October 31, 2009 to January 30, 2010 and October 30, 2010 reflects amortization of its licensed and owned trademarks. Note 9 Share-Based Compensation During the third quarter of 2010, the Company granted 10,000 stock options to certain employees with a weighted-average exercise price and grant date fair value of $11.96 and $5.99, respectively. These options vest in four equal increments, with 25% vesting over each of the next four years. These options have a term of ten years. Share-based compensation expense is recognized on a straight-line basis separately for each vesting portion of the stock option award. The Company also granted 13,000 restricted shares to certain employees with a weighted-average grant date fair value of $11.96 during the third quarter of 2010. The restricted shares granted to employees vest in four years and share-based compensation expense will be recognized on a straight-line basis over the four-year period. The Company recognized share-based compensation expense of $1.7 million and $1.2 million during the thirteen weeks and $4.5 million and $3.2 million during the thirty-nine weeks ended October 30, 2010 and October 31, 2009, respectively. The Company issued 14,594 shares and 562,625 shares of common stock during the thirteen and thirty-nine weeks ended October 30, 2010, respectively, for restricted stock grants and directors’ fees. During the thirteen and thirty-nine weeks ended October 30, 2010, the Company cancelled restricted stock awards of 8,500 and 93,219 shares, respectively, as a result of forfeitures. The Company also granted 1,223 restricted stock units to non-employee directors with a weighted-average grant date fair value of $11.69 during the third quarter of 2010. All restricted stock units granted during the third quarter of 2010 immediately vested and compensation expense was fully recognized. 12 Note 10 Retirement and Other Benefit Plans The following tables set forth the components of net periodic benefit cost (income) for the Company, including all domestic and Canadian plans: Pension Benefits Other Postretirement Benefits Thirteen Weeks Ended Thirteen Weeks Ended ($ thousands) October 30, October 31, October 30, October 31, Service cost $ $ $ – $ – Interest cost 44 55 Expected return on assets ) ) – – Settlement cost – – – Amortization of: Actuarial loss (gain) 59 32 ) ) Prior service income (3 ) (3 ) – – Net transition asset ) ) – – Total net periodic benefit cost (income) $ $ ) $ 12 $ 34 Pension Benefits Other Postretirement Benefits Thirty-nine Weeks Ended Thirty-nine Weeks Ended ($ thousands) October 30, October 31, October 30, October 31, Service cost $ $ $ – $ – Interest cost Expected return on assets ) ) – – Settlement cost – – Amortization of: Actuarial loss (gain) 88 ) ) Prior service income (6 ) (9 ) – – Net transition asset ) ) – – Total net periodic benefit cost (income) $ $ ) $ 61 $ Note 11 Long-Term and Short-Term Financing Arrangements Credit Agreement On January 21, 2009, the Company and certain of its subsidiaries (the “Loan Parties”) entered into a Second Amended and Restated Credit Agreement (the “Credit Agreement”).The Credit Agreement matures on January 21, 2014. The Credit Agreement provides for revolving credit in an aggregate amount of up to $380.0 million, subject to the calculated borrowing base restrictions.Borrowing availability under the Credit Agreement is limited to the lesser of the total commitments and the borrowing base, which is based on stated percentages of the sum of eligible receivables and inventories, less applicable reserves. Under the Credit Agreement, the Loan Parties’ obligations are secured by a first priority security interest in receivables, inventories and certain other collateral. Interest on borrowings is at variable rates based on the London Inter-Bank Offered Rate (“LIBOR”) or the prime rate, as defined in the Credit Agreement.The interest rate and fees for letters of credit varies based upon the level of excess availability under the Credit Agreement.There is an unused line fee payable on the excess availability under the facility and a letterof credit fee payable on the outstanding exposure under lettersof credit. 13 The Credit Agreement limits the Company’s ability to incur additional indebtedness, create liens, make investments or specified payments, give guarantees, pay dividends, make capital expenditures and merge or acquire or sell assets.In addition, certain additional covenants would be triggered if excess availability were to fall below specified levels, including fixed charge coverage ratio requirements.Furthermore, if excess availability falls below the greater of (i) 17.5% of the lesser of (x) the borrowing base or (y) the total commitments and (ii) $25.0 million for three consecutive business days, or an event of default occurs, the lenders may assume dominion and control over the Company’s cash (a “cash dominion event”) until such event of default is cured or waived or the excess availability exceeds such amount for 30 consecutive days. The Credit Agreement contains customary events of default, including, without limitation, payment defaults, breaches of representations and warranties, covenant defaults, cross-defaults to similar obligations, certain events of bankruptcy and insolvency, judgment defaults and the failure of any guaranty or security document supporting the agreement to be in full force and effect.In addition, if the excess availability falls below the greater of (i) 17.5% of the lesser of (x) the borrowing base or (y) the total commitments and (ii) $25.0 million and the fixed charge coverage ratio is less than 1.0 to 1.0, the Company would be in default under the Credit Agreement. The Credit Agreement also contains certain other covenants and restrictions, with which the Company was in compliance as of October 30, 2010. At October 30, 2010, the Company had $113.0 million outstanding and $10.7 million in letters of credit outstanding under the Credit Agreement. Total additional borrowing availability was $256.3 million as of October 30, 2010. Senior Notes In April 2005, the Company issued $150.0 million of 8.75% senior notes due in 2012 (“Senior Notes”). The Senior Notes are guaranteed on a senior unsecured basis by each of the subsidiaries of Brown Shoe Company, Inc. that is an obligor under the Credit Agreement. Interest on the Senior Notes is payable on May 1 and November 1 of each year. The Senior Notes mature on May 1, 2012, but became callable on May 1, 2009.The Company may redeem all or a part of the Senior Notes at specified redemption prices (expressed as a percentage of principal amount) set forth below, plus accrued and unpaid interest, if redeemed during the twelve-month period beginning on May 1 of the years indicated below: Year Percentage % 2011 and thereafter % The Senior Notes also contain certain other covenants and restrictions that limit certain activities including, among other things, levels of indebtedness, payments of dividends, the guarantee or pledge of assets, certain investments, common stock repurchases, mergers and acquisitions and sales of assets. As of October 30, 2010, the Company was in compliance with all covenants relating to the Senior Notes. Note 12 Risk Management and Derivatives In the normal course of business, the Company’s financial results are impacted by currency rate movements in foreign currency denominated assets, liabilities and cash flows as it makes a portion of its purchases and sales in local currencies. The Company has established policies and business practices that are intended to mitigate a portion of the effect of these exposures. The Company uses derivative financial instruments, primarily forward contracts, to manage its currency exposures. These derivative instruments are viewed as risk management tools and are not used for trading or speculative purposes. Derivatives entered into by the Company are designated as cash flow hedges of forecasted foreign currency transactions. Derivative financial instruments expose the Company to credit and market risk. The market risk associated with these instruments resulting from currency exchange movements is expected to offset the market risk of the underlying transactions being hedged. The Company does not believe there is a significant risk of loss in the event of non-performance by the counterparties associated with these instruments because these transactions are executed with major financial institutions and have varying maturities through October 2011. Credit risk is managed through the continuous monitoring of exposures to such counterparties. 14 The Company principally uses foreign currency forward contracts as cash flow hedges to offset a portion of the effects of exchange rate fluctuations. The Company’s cash flow exposures include anticipated foreign currency transactions, such as foreign currency denominated sales, costs, expenses, intercompany charges, as well as collections and payments. The Company performs a quarterly assessment of the effectiveness of the hedge relationship and measures and recognizes any hedge ineffectiveness in the condensed consolidated statement of earnings. Hedge ineffectiveness is evaluated using the hypothetical derivative method, and the ineffective portion of the hedge is reported in the Company’s condensed consolidated statement of earnings. The amount of hedge ineffectiveness for the quarter ended October 30, 2010 was not material. The Company’s hedging strategy uses forward contracts as cash flow hedging instruments, which are recorded in the Company’s condensed consolidated balance sheet at fair value. The effective portion of gains and losses resulting from changes in the fair value of these hedge instruments are deferred in accumulated other comprehensive income (loss) and reclassified to earnings in the period that the hedged transaction is recognized in earnings. As of October 30, 2010, January 30, 2010 and October 31, 2009, the Company had forward contracts maturing at various dates through October 2011, January 2011 and November 2010, respectively. The contract amount represents the net amount of all purchase and sale contracts of a foreign currency. (U.S. $ equivalent in thousands) Contract Amount October 30, 2010 Contract Amount October 31, 2009 Contract Amount January 30, 2010 Deliverable Financial Instruments U.S. dollars (purchased by the Company’s Canadian division with Canadian dollars) $ $ $ Euro Other currencies – – Non-deliverable Financial Instruments Chinese yuan Japanese yen New Taiwanese dollars Other currencies $ $ $ The classification and fair values of derivative instruments designated as hedging instruments included within the condensed consolidated balance sheet as of October 30, 2010, October 31, 2009 and January 30, 2010 are as follows: ($ in thousands) Asset Derivatives Liability Derivatives Balance Sheet Location Fair Value Balance Sheet Location Fair Value Foreign exchange forwards contracts: October 30, 2010 Prepaid expenses and other current assets $ Other accrued expenses $ October 31, 2009 Prepaid expenses and other current assets $ Other accrued expenses $ January 30, 2010 Prepaid expenses and other current assets $ 88 Other accrued expenses $ 15 For the thirteen weeks ended October 30, 2010 and October 31, 2009, the effect of derivative instruments in cash flow hedging relationships on the condensed consolidated statements of earnings was as follows: ($ in thousands) Thirteen Weeks Ended October 30, 2010 Thirteen Weeks Ended October 31, 2009 Foreign exchange forward contracts: Income Statement Classification Gains (Losses) - Realized Gain (Loss) Recognized in OCI on Derivatives Gain (Loss) Reclassified from Accumulated OCI into Earnings Gain (Loss) Recognized in OCI on Derivatives Gain (Loss) Reclassified from Accumulated OCI into Earnings Net sales $ ) $ ) $ ) $ ) Cost of goods sold 17 ) 46 ) Selling and administrative expenses 35 69 Interest expense (2 ) – 13 (1 ) For the thirty-nine weeks ended October 30, 2010 and October 31, 2009, the effect of derivative instruments in cash flow hedging relationships on the condensed consolidated statements of earnings was as follows: ($ in thousands) Thirty-nine Weeks Ended October 30, 2010 Thirty-nine Weeks Ended October 31, 2009 Foreign exchange forward contracts: Income Statement Classification Gains (Losses) - Realized Gain (Loss) Recognized in OCI on Derivatives Loss Reclassified from Accumulated OCI into Earnings Loss Recognized in OCI on Derivatives Loss Reclassified from Accumulated OCI into Earnings Net sales $ ) $ ) $ ) $ ) Cost of goods sold ) ) ) Selling and administrative expenses ) ) ) Interest expense (3 ) – ) (1 ) During 2009, the effect of derivative instruments in cash flow hedging relationships on the condensed consolidated statement of earnings was as follows: ($ in thousands) Fiscal Year Ended 2009 Foreign exchange forward contracts: Income Statement Classification Gains (Losses) - Realized Loss Recognized in OCI on Derivatives Loss Reclassified from Accumulated OCI into Earnings Net sales $ ) $ ) Cost of goods sold ) ) Selling and administrative expenses ) ) Interest expense (9 ) (2 ) 16 All of the gains and losses included within accumulated other comprehensive income (loss) associated with the Company’s foreign exchange forward contracts at October 30, 2010, are expected to be reclassified into net earnings within the next 12 months. Additional information related to the Company’s derivative financial instruments are disclosed within Note 13 to the condensed consolidated financial statements. Note 13 Fair Value Measurements Fair Value Hierarchy FASB guidance on fair value measurements and disclosures specifies a hierarchy of valuation techniques based upon whether the inputs to those valuation techniques reflect assumptions other market participants would use based upon market data obtained from independent sources (“observable inputs”) or reflect the Company’s own assumptions of market participant valuation (“unobservable inputs”). In accordance with the fair value guidance, the hierarchy is broken down into three levels based on the reliability of the inputs as follows: · Level 1 – Quoted prices in active markets that are unadjusted and accessible at the measurement date for identical, unrestricted assets or liabilities; · Level 2 – Quoted prices for identical assets and liabilities in markets that are not active, quoted prices for similar assets and liabilities in active markets or financial instruments for which significant inputs are observable, either directly or indirectly; · Level 3 – Prices or valuations that require inputs that are both significant to the fair value measurement and unobservable. In determining fair value, the Company utilizes valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs to the extent possible as well as considers counterparty credit risk in its assessment of fair value. Classification of the financial or non-financial asset or liability within the hierarchy is determined based on the lowest level input that is significant to the fair value measurement. Measurement of Fair Value The Company measures fair value as an exit price, the price to sell an asset or transfer a liability in an orderly transaction between market participants at the measurement date, using the procedures described below for all financial and non-financial assets and liabilities measured at fair value. Money Market Funds The Company has cash equivalents consisting of short-term money market funds backed by U.S. Treasury securities. The primary objective of these investing activities is to preserve its capital for the purpose of funding operations and it does not enter into money market funds for trading or speculative purposes. The fair value is based on unadjusted quoted market prices for the funds in active markets with sufficient volume and frequency (Level 1). Deferred Compensation Plan Assets The Company maintains a non-qualified deferred compensation plan (the “Deferred Compensation Plan”) for the benefit of certain management employees. The investment funds offered to the participant generally correspond to the funds offered in the Company’s 401(k) plan, and the account balance fluctuates with the investment returns on those funds. The Deferred Compensation Plan permits the deferral of up to 50% of base salary and 100% of compensation received under the Company’s annual incentive plan. The deferrals are held in a separate trust, which has been established by the Company to administer the Deferred Compensation Plan. The assets of the trust are subject to the claims of the Company’s creditors in the event that the Company becomes insolvent. Consequently, the trust qualifies as a grantor trust for income tax purposes (i.e., a “Rabbi Trust”). The liabilities of the Deferred Compensation Plan are presented in other accrued expenses and the assets held by the trust are classified as trading securities within prepaid expenses and other current assets in the accompanying condensed consolidated balance sheets. Changes in deferred compensation are charged to selling and administrative expenses. The fair value is based on unadjusted quoted market prices for the funds in active markets with sufficient volume and frequency (Level 1). 17 Deferred Compensation Plan for Non-Employee Directors Non-employee directors are eligible to participate in a deferred compensation plan, whereby deferred compensation amounts are valued as if invested in the Company’s common stock through the use of phantom stock units (“PSUs”).Under the plan, each participating director’s account is credited with the number of PSUs that is equal to the number of shares of the Company’s common stock which the participant could purchase or receive with the amount of the deferred compensation, based upon the fair value (as determined based on the average of the high and low prices) of the Company’s common stock on the last trading day of the fiscal quarter when the cash compensation was earned.Dividend equivalents are paid on PSUs at the same rate as dividends on the Company’s common stock, and are re-invested in additional PSUs at the next fiscal quarter-end.The PSUs are payable in cash based on the number of PSUs credited to the participating director’s account, valued on the basis of the fair value at fiscal quarter-end on or following termination of the director’s service.The liabilities of the plan are based on the fair value of the outstanding PSUs and are presented in other liabilities in the accompanying condensed consolidated balance sheets.Gains and losses resulting from changes in the fair value of the PSUs are reported in the Company’s condensed consolidated statement of earnings. The fair value is based on an unadjusted quoted market price for the Company’s common stock in an active market with sufficient volume and frequency (Level 1). Derivative Financial Instruments The Company uses derivative financial instruments, primarily foreign exchange contracts, to reduce its exposure to market risks from changes in foreign exchange rates. These foreign exchange contracts are measured at fair value using quoted forward foreign exchange prices from counterparties corroborated by market-based pricing (Level 2). Additional information related to the Company’s derivative financial instruments are disclosed within Note 12 to the condensed consolidated financial statements. The table below presents the Company’s assets and liabilities that are measured at fair value on a recurring basis at October 30, 2010, October 31, 2009 and January 30, 2010. The Company did not have any transfers between Level 1 and Level 2 during 2009 or the thirty-nine weeks ended October 30, 2010. Fair Value Measurements ($ thousands) Total Level 1 Level 2 Level 3 Asset (Liability) As of October 30, 2010: Cash equivalents – money market funds $ $ $ – $ – Non-qualified deferred compensation plan assets – – Non-qualified deferred compensation plan liabilities ) ) – – Deferred compensation plan liabilities for non-employee directors ) ) – – Derivative financial instruments, net ) – ) – As of October 31, 2009: Cash equivalents – money market funds $ $ $ – $ – Non-qualified deferred compensation plan assets – – Non-qualified deferred compensation plan liabilities ) ) – – Deferred compensation plan liabilities for non-employee directors ) ) – – Derivative financial instruments, net ) – ) – As of January 30, 2010: Cash equivalents – money market funds $ $ $ – $ – Non-qualified deferred compensation plan assets – – Non-qualified deferred compensation plan liabilities ) ) – – Deferred compensation plan liabilities for non-employee directors ) ) – – Derivative financial instruments, net ) – ) – 18 Store Impairment Charges The Company assesses the impairment of long-lived assets whenever events or changes in circumstances indicate that the carrying value may not be recoverable. Factors the Company considers important that could trigger an impairment review include underperformance relative to expected historical or projected future operating results, a significant change in the manner of the use of the asset or a negative industry or economic trend. When the Company determines that the carrying value of long-lived assets may not be recoverable based upon the existence of one or more of the aforementioned factors, impairment is measured based on a projected discounted cash flow method. Certain factors, such as estimated store sales and expenses, used for this nonrecurring fair value measurement are considered Level 3 inputs. Long-lived store assets held and used with a carrying amount of $49.6 million were written down to their fair value, resulting in an impairment charge of $0.6 million, which was recorded within selling and administrative expenses for the thirteen weeks ended October 30, 2010. Of the $0.6 million impairment charge, $0.4 million related to the Famous Footwear segment and $0.2 million related to the Specialty Retail segment. Impairment charges of $2.3 million were recorded within selling and administrative expenses for the thirty-nine weeks ended October 30, 2010, of which $1.6 million related to the Famous Footwear segment and $0.7 million related to the Specialty Retail segment. Fair Value of the Company’s Other Financial Instruments The fair values of cash and cash equivalents (excluding money market funds discussed above), receivables and trade accounts payable approximate their carrying values due to the short-term nature of these instruments. The carrying amounts and fair values of the Company’s other financial instruments subject to fair value disclosures are as follows: October 30, 2010 October 31, 2009 January 30, 2010 ($ thousands) Carrying Amount Fair Value Carrying Amount Fair Value Carrying Amount Fair Value Borrowings under revolving credit agreement $ Senior Notes The fair value of borrowings under the revolving credit agreement approximated their carrying value due to the short-term nature and the fair value of the Company’s Senior Notes was based upon quoted prices as of the end of the respective periods. Note 14 Related Party Transactions Hongguo International Holdings The Company entered into a joint venture agreement with a subsidiary of Hongguo International Holdings Limited (“Hongguo”) to market Naturalizer footwear in China in 2007. The Company is a 51% owner of the joint venture (“B&H Footwear”), with Hongguo owning the other 49%. B&H Footwear began operations in 2007 and distributes the Naturalizer brand in department store shops and free-standing stores in several of China’s largest cities. In addition, B&H Footwear sells Naturalizer footwear to Hongguo on a wholesale basis. Hongguo then sells Naturalizer products through retail stores in China. During the thirteen weeks and thirty-nine weeks ended October 30, 2010, the Company, through its consolidated subsidiary, B&H Footwear, sold $1.5 million and $2.5 million of Naturalizer footwear on a wholesale basis to Hongguo, with $1.0 million and $1.8 million in corresponding sales during the thirteen weeks and thirty-nine weeks ended October 31, 2009, respectively. Note 15 Commitments and Contingencies Environmental Remediation While the Company currently does not operate manufacturing facilities, prior operations included numerous manufacturing and other facilities for which the Company may have responsibility under various environmental laws for the remediation of conditions that may be identified in the future. The Company is involved in environmental remediation and ongoing compliance activities at several sites and has been notified that it is or may be a potentially responsible party at several other sites. 19 Redfield The Company is remediating, under the oversight of Colorado authorities, the groundwater and indoor air at its owned facility in Colorado (the “Redfield site” or, when referring to remediation activities at or under the facility, the “on-site remediation”) and residential neighborhoods adjacent to and near the property (the “off-site remediation”) that have been affected by solvents previously used at the facility. The on-site remediation calls for the operation of a pump and treat system (which prevents migration of contaminated groundwater off the property) as the final remedy for the site, subject to monitoring and periodic review of the on-site conditions and other remedial technologies that may be developed in the future. Off-site groundwater concentrations have been reducing over time, since installation of the pump and treat system in 2000 and injection of clean water beginning in 2003. However, localized areas of contaminated bedrock just beyond the property line continue to impact off-site groundwater. The modified workplan for addressing this condition includes converting the off-site bioremediation system into a monitoring well network and employing different remediation methods in these recalcitrant areas. In accordance with the workplan, a pilot test was conducted of certain groundwater remediation methods and the results of that test were used to develop more detailed plans for remedial activities in the off-site areas, which were approved by the authorities and are being implemented in a phased manner. The results of groundwater monitoring are being used to evaluate the effectiveness of these activities. The Company has submitted a proposed expanded remedy workplan and is awaiting public comment and feedback from the oversight authorities. The liability for the on-site remediation was discounted at 4.8%. On an undiscounted basis, the on-site remediation liability would be $16.4 million as of October 30, 2010. The Company expects to spend approximately $0.2 million in each of the next five years and $15.4 million in the aggregate thereafter related to the on-site remediation. The cumulative expenditures for both on-site and off-site remediation through October 30, 2010 are $22.9 million. The Company has recovered a portion of these expenditures from insurers and other third parties. The reserve for the anticipated future remediation activities at October 30, 2010, is $7.8 million, of which $1.2 million is recorded within other accrued expenses and $6.6 million is recorded within other liabilities. Of the total $7.8 million reserve, $5.0 million is for on-site remediation and $2.8 million is for off-site remediation. During the thirteen weeks and thirty-nine weeks ended October 30, 2010 and October 31, 2009, the Company recorded no expense related to either the on-site or off-site remediation, other than the accretion of interest expense. Other The Company has completed its remediation efforts at its closed New York tannery and two associated landfills. In 1995, state environmental authorities reclassified the status of these sites as being properly closed and requiring only continued maintenance and monitoring through 2024. The Company has an accrued liability of $1.7 million at October 30, 2010, related to these sites, which has been discounted at 6.4%. On an undiscounted basis, this liability would be $2.5 million. The Company expects to spend approximately $0.2 million in each of the next five years and $1.5 million in the aggregate thereafter related to these sites. In addition, various federal and state authorities have identified the Company as a potentially responsible party for remediation at certain other sites. However, the Company does not currently believe that its liability for such sites, if any, would be material. Based on information currently available, the Company has an accrued liability of $9.5 million as of October 30, 2010 to complete the cleanup, maintenance and monitoring at all sites. Of the $9.5 million liability, $1.4 million is recorded in other accrued expenses and $8.1 million is recorded in other liabilities. The Company continues to evaluate its estimated costs in conjunction with its environmental consultants and records its best estimate of such liabilities. However, future actions and the associated costs are subject to oversight and approval of various governmental authorities. Accordingly, the ultimate costs may vary, and it is possible costs may exceed the recorded amounts. Litigation On April 25, 2008, the Board of Commissioners of the County of La Plata, Colorado, filed suit against a subsidiary of the Company in the United States District Court for the District of Colorado, alleging soil and groundwater contamination associated with a former facility located in Durango, Colorado. The Redfield rifle scope business operated a lens crafting facility on this property, which was subsequently sold to the County. The County seeks reimbursement for its past expenditures and any judgment obligating the Company to pay for cleanup of the site. The trial concluded during the third quarter of 2010 and the judgment is pending. The Company does not believe that the judgment will have a material adverse effect on its results of operations or financial position. The Company is involved in legal proceedings and litigation arising in the ordinary course of business. In the opinion of management, the outcome of such ordinary course of business proceedings and litigation currently pending will not have a material adverse effect on the Company’s results of operations or financial position. All legal costs associated with litigation are expensed as incurred. 20 Other In 2004, the Company was notified of the insolvency of an insurance company that insured the Company for workers’ compensation and casualty losses from 1973 to 1989. That company is now in liquidation. Certain claims from that time period are still outstanding, for which the Company has an accrued liability of $1.7 million as of October 30, 2010. While management believes it has an appropriate reserve for this matter, the ultimate outcome and cost to the Company may vary. At October 30, 2010, the Company was contingently liable for remaining lease commitments of approximately $1.2 million in the aggregate, which relate to former retail locations that it exited in prior years. These obligations will continue to decline over the next several years as leases expire. In order for the Company to incur any liability related to these lease commitments, the current lessees would have to default. Note 16 Financial Information for the Company and its Subsidiaries In 2005, Brown Shoe Company, Inc. issued Senior Notes, which are fully and unconditionally and jointly and severally guaranteed by all of its existing and future subsidiaries that are guarantors under its existing Credit Agreement. The following table presents the condensed consolidating financial information for each of Brown Shoe Company, Inc. (“Parent”), the Guarantors and subsidiaries of the Parent that are not Guarantors (the “Non-Guarantors”), together with consolidating eliminations, as of and for the periods indicated. The condensed consolidating financial statements have been prepared using the equity method of accounting in accordance with the requirements for presentation of such information. Management believes that the information, presented in lieu of complete financial statements for each of the Guarantors, provides meaningful information to allow investors to determine the nature of the assets held by, and operations and cash flows of, each of the consolidated groups. CONDENSED CONSOLIDATING BALANCE SHEET AS OF OCTOBER 30, 2010 ($ thousands) Parent Guarantors Non-Guarantors Eliminations Total Assets Current assets Cash and cash equivalents $ – $ $ $ – $ Receivables – Inventories – Prepaid expenses and other current assets ) – Total current assets – Other assets – Intangible assets, net – – Property and equipment, net – Investment in subsidiaries – ) – Total assets $ ) $ Liabilities and Equity Current liabilities Borrowings under revolving credit agreement $ $ – $ – $ – $ Trade accounts payable – Other accrued expenses – Total current liabilities – Other liabilities Long-term debt – – – Other liabilities – Intercompany payable (receivable) ) ) – – Total other liabilities ) ) – Equity Brown Shoe Company, Inc. shareholders’ equity ) Noncontrolling interests – – – Total equity ) Total liabilities and equity $ ) $ 21 CONDENSED CONSOLIDATING STATEMENT OF EARNINGS FOR THE THIRTEEN WEEKS ENDED OCTOBER 30, 2010 ($ thousands) Parent Guarantors Non-Guarantors Eliminations Total Net sales $ ) $ Cost of goods sold ) Gross profit – Selling and administrative expenses – Restructuring and other special charges, net – – Equity in (earnings) loss of subsidiaries ) ) – – Operating earnings (loss) ) Interest expense ) – – – ) Interest income 1 18 27 – 46 Intercompany interest income (expense) ) ) – – Earnings (loss) before income taxes ) Income tax benefit (provision) ) ) – ) Net earnings (loss) $ ) $ Less: Net loss attributable to noncontrollinginterests – – ) – ) Net earnings (loss) attributable to Brown ShoeCompany, Inc. $ ) $ CONDENSED CONSOLIDATING STATEMENT OF EARNINGS FOR THE THIRTY-NINE WEEKS ENDED OCTOBER 30, 2010 ($ thousands) Parent Guarantors Non-Guarantors Eliminations Total Net sales $ ) $ Cost of goods sold ) Gross profit – Selling and administrative expenses – Restructuring and other special charges, net – – Equity in (earnings) loss of subsidiaries ) ) – – Operating earnings (loss) ) Interest expense ) (4 ) – – ) Interest income – 48 65 – Intercompany interest income (expense) ) ) – – Earnings (loss) before income taxes ) Income tax benefit (provision) ) ) – ) Net earnings (loss) $ ) $ Less: Net earnings (loss) attributable to noncontrollinginterests – ) – ) Net earnings (loss) attributable to Brown ShoeCompany, Inc. $ ) $ 22 CONDENSED CONSOLIDATING STATEMENT OF CASH FLOWS FOR THE THIRTY-NINE WEEKS ENDED OCTOBER 30, 2010 ($ thousands) Parent Guarantors Non-Guarantors Eliminations Total Net cash (used for) provided by operating activities $ ) $ $ $ – $ ) Investing activities Purchases of property and equipment ) ) ) – ) Capitalized software ) ) – – ) Net cash used for investing activities ) ) ) – ) Financing activities Borrowings under revolving credit agreement – – – Repayments under revolving credit agreement ) – – – ) Intercompany financing ) – – Acquisition of noncontrolling interests (Edelman Shoe, Inc.) ) – – ) Dividends paid ) ) – ) Proceeds from stock options exercised – – – Contributions by noncontrolling interests – – – Tax deficiency related to share-based plans ) – – – ) Net cash provided by (used for) financing activities ) – ) Effect of exchange rate changes on cash – – – Decrease in cash and cash equivalents – ) ) – ) Cash and cash equivalents at beginning of period – – Cash and cash equivalents at end of period $ – $ $ $ – $ 23 CONDENSED CONSOLIDATING BALANCE SHEET AS OF JANUARY 30, 2010 ($ thousands) Parent Guarantors Non-Guarantors Eliminations Total Assets Current assets Cash and cash equivalents $ – $ $ $ – $ Receivables – Inventories – Prepaid expenses and other current assets – Total current assets – Other assets ) – Intangible assets, net – Property and equipment, net – Investment in subsidiaries – ) – Total assets $ ) $ Liabilities and Equity Current liabilities Borrowings under revolving credit agreement $ $ – $ – $ – $ Trade accounts payable – Other accrued expenses – Total current liabilities – Other liabilities Long-term debt – – – Other liabilities – Intercompany payable (receivable) ) – – Total other liabilities ) – Equity Brown Shoe Company, Inc. shareholders’ equity ) Noncontrolling interests – – – Total equity ) Total liabilities and equity $ ) $ 24 CONDENSED CONSOLIDATING BALANCE SHEET AS OF OCTOBER 31, 2009 ($ thousands) Parent Guarantors Non-Guarantors Eliminations Total Assets Current assets Cash and cash equivalents $ ) $ $ $ – $ Receivables – Inventories – Prepaid expenses and other current assets ) – Total current assets – Other assets – Intangible assets, net – Property and equipment, net – Investment in subsidiaries – ) – Total assets $ ) $ Liabilities and Equity Current liabilities Borrowings under revolving credit agreement $ $ – $ – $ – $ Trade accounts payable – Other accrued expenses – Total current liabilities – Other liabilities Long-term debt – – – Other liabilities – Intercompany payable (receivable) ) ) – – Total other liabilities ) ) – Equity Brown Shoe Company, Inc. shareholders’ equity ) Noncontrolling interests – – – Total equity ) Total liabilities and equity $ ) $ CONDENSED CONSOLIDATING STATEMENT OF EARNINGS FOR THE THIRTEEN WEEKS ENDED OCTOBER 31, 2009 ($ thousands) Parent Guarantors Non-Guarantors Eliminations Total Net sales $ ) $ Cost of goods sold ) Gross profit – Selling and administrative expenses – Restructuring and other special charges, net – – Equity in (earnings) loss of subsidiaries ) ) – – Operating earnings (loss) ) Interest expense ) – ) – ) Interest income – 3 49 – 52 Intercompany interest income (expense) ) – – Earnings (loss) before income taxes ) Income tax benefit (provision) ) ) – ) Net earnings (loss) $ ) $ Less: Net earnings attributable to noncontrolling interests – – – Net earnings (loss) attributable to Brown Shoe Company, Inc. $ ) $ 25 CONDENSED CONSOLIDATING STATEMENT OF EARNINGS FOR THE THIRTY-NINE WEEKS ENDED OCTOBER 31, 2009 ($ thousands) Parent Guarantors Non-Guarantors Eliminations Total Net sales $ ) $ Cost of goods sold ) Gross profit – Selling and administrative expenses – Restructuring and other special charges, net – – Equity in (earnings) loss of subsidiaries ) ) – – Operating earnings (loss) ) Interest expense ) (1 ) ) – ) Interest income 1 34 – Intercompany interest income (expense) ) – – (Loss) earnings before income taxes ) ) Income tax benefit (provision) ) ) – ) Netearnings (loss) $ ) $ Less: Net earnings attributable to noncontrolling interests – – – Netearnings (loss) attributable to Brown Shoe Company, Inc. $ ) $ CONDENSED CONSOLIDATING STATEMENT OF CASH FLOWS FOR THE THIRTY-NINE WEEKS ENDED OCTOBER 31, 2009 ($ thousands) Parent Guarantors Non-Guarantors Eliminations Total Net cash provided by operating activities $ – $ Investing activities Purchases of property and equipment ) ) ) – ) Capitalized software ) ) ) – ) Net cash used for investing activities ) ) ) – ) Financing activities Borrowings under revolving credit agreement – – – Repayments under revolving credit agreement ) – – – ) Tax deficiency related to share-based plans ) – – – ) Dividends paid ) – – – ) Intercompany financing ) ) – – Net cash provided by (used for) financing activities ) ) – ) Effect of exchange rate changes on cash – – – Decrease in cash and cash equivalents ) ) ) – ) Cash and cash equivalents at beginning of period – – Cash and cash equivalents at end of period $ ) $ $ $ – $ 26 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW Overall, we are pleased with our third quarter operating results. Both our retail and wholesale businesses contributed to the better than expected financial performance, as evidenced by the same-store sales increase at our retail stores and the solid sales growth in our wholesale brands.Our merchandising and marketing plans, as well as our inventory investments, enabled us to compete more effectively during the back-to-school selling season, and are expected to position us to further capitalize on trend-right and seasonal product offerings and continue our positive performance into the fourth quarter. The following is a summary of the financial highlights for the third quarter of 2010: · Consolidated net sales increased $90.5 million, or 14.5%, to $716.1 million for the third quarter of 2010, compared to $625.6 million for the third quarter of last year. Net sales of our Wholesale Operations, Famous Footwear and Specialty Retail segments increased by $57.2 million, $32.3 million and $0.9 million, respectively. · Consolidated operating earnings were $33.3 million in the third quarter of 2010, compared to $34.3 million for the third quarter of last year. · Consolidated net earnings attributable to Brown Shoe Company, Inc. were $18.6 million, or $0.42 per diluted share, in the third quarter of 2010, compared to $16.3 million, or $0.38 per diluted share, in the third quarter of last year. The following items impacted our third quarter operating results in 2010 and 2009 and should be considered in evaluating the comparability of our results: · Marketing initiatives – Marketing expenses were $8.7 million ($5.7 million on an after-tax basis, or $0.13 per diluted share) higher in the third quarter of 2010, compared to the third quarter of last year, due to our continued focus on driving brand awareness across our retail and wholesale businesses and strengthening our connection with customers. · Incentive plans – Due to our stronger year-to-date financial performance through the third quarter of 2010 and expectations for full year 2010 relative to the third quarter of last year, expenses related to our cash- and share-based incentive plans were $8.1 million ($5.3 million on an after-tax basis, or $0.12 per diluted share) higher in the third quarter of 2010 compared to the third quarter of last year. · Information technology initiatives – We incurred expenses of $1.9 million ($1.2 million on an after-tax basis, or $0.03 per diluted share) during the third quarter of 2010, related to our integrated ERP information technology system that is replacing select existing internally developed and certain other third-party applications, with $2.2 million ($1.4 million on an after-tax basis, or $0.04 per diluted share) in corresponding expenses during the third quarter of last year. See the Recent Developments section that follows and Note 6 to the condensed consolidated financial statements for additional information related to these expenses. Our debt-to-capital ratio, as defined herein, increased to 39.1% at October 30, 2010, compared to 33.1% at October 31, 2009, primarily due to the $63.0 million increase in borrowings under our revolving credit agreement due in part to the higher working capital levels and the acquisition of the remaining 50% of our noncontrolling interest in Edelman Shoe, as described in Note 3 to the condensed consolidated financial statements. Our current ratio, as defined herein, was 1.66 to 1 at October 30, 2010, compared to 1.88 to 1 at October 31, 2009. Inventories at October 30, 2010 were $539.9 million, up from $450.2 million at the end of the third quarter of last year, in support of higher sales levels, including our investments in health and wellness product, and due to the accelerated timing of inventory receipts. 27 Recent Developments Information Technology Initiatives During 2008, we began implementation of an integrated ERP information technology system provided by third-party vendors. The ERP information technology system is replacing select existing internally developed and certain other third-party applications, and is expected to support our business model. We expect the implementation will enhance our profitability through improved management and execution of our business operations, financial systems, supply chain efficiency and planning and employee productivity. The phased implementation began during 2008 and is expected to be substantially complete in the fourth quarter of 2010. We incurred expenses of $1.9 million ($1.2 million on an after-tax basis, or $0.03 per diluted share) and $5.5 million ($3.6 million on an after-tax basis, or $0.09 per diluted share) during the third quarter and first nine months of 2010, respectively, as a component of restructuring and other special charges, net related to these initiatives.We incurred expenses of $2.2 million ($1.4 million on an after-tax basis, or $0.04 per diluted share) and $6.8 million ($4.4 million on an after-tax basis, or $0.10 per diluted share) during the third quarter and first nine months of last year, respectively, as a component of restructuring and other special charges, net related to these initiatives. Outlook for the Remainder of 2010 Looking ahead, we believe our brands and product offerings are well positioned in the marketplace and will enable us to further capitalize on the consumers’ desire for trend-right products, especially during the upcoming holiday season. Despite uncertainty as to the pace of the broader economic recovery, we are continuing to see positive trends continue into the fourth quarter of 2010, which we believe will contribute to solid sales growth for the Company in 2010. We expect same-store sales at Famous Footwear in the high single-digit percentage range for the fourth quarter of 2010. For our wholesale business, we expect a net sales increase for the fourth quarter of 2010 in the high-teens to low 20s percentage range as compared to the fourth quarter of last year. Following are the consolidated results and the results by segment for the thirteen weeks and thirty-nine weeks ended October 30, 2010 and October 31, 2009: CONSOLIDATED RESULTS Thirteen Weeks Ended Thirty-nine Weeks Ended October 30, 2010 October 31, 2009 October 30, 2010 October 31, 2009 ($ millions) % of Net Sales % of Net Sales % of Net Sales % of Net Sales Net sales $ 100.0% $ 100.0% $ 100.0% $ 100.0% Cost of goods sold 60.6% 58.6% 59.6% 60.0% Gross profit 39.4% 41.4% 40.4% 40.0% Selling and administrative expenses 34.5% 35.5% 36.6% 38.3% Restructuring and other special charges, net 0.3% 0.4% 0.3% 0.4% Operating earnings 4.6% 5.5% 3.5% 1.3% Interest expense ) (0.6)% ) (0.8)% ) (0.7)% ) (0.9)% Interest income – – 0.0% 0.0% 0.0% Earnings before income taxes 4.0% 4.7% 2.8% 0.4% Income tax provision )
